Title: Thomas Boylston Adams to Abigail Adams, 21 July 1799
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            Rock Hall Germantown July 21st: 1799.
            My dear Mother.
          
          I thank you for your favor of the 15th: instt: which reached me yesterday at this place, where I have been since the 15th: and where notwithstanding your kind invitation & advice, I expect to continue until it shall be clearly ascertained whether the pestilential fever is to prevail or not in the City this season. I am out of the way of danger, if any should exist; and before the expiration of another month we

must know whether any unusual mortality takes place among the inhabitants who stay behind, and at what period the City will again become habitable. If the inhabitants should not generally be forced to flee, I shall be ready to return early in September—if they are under the necessity of evacuating it, we cannot expect to return till November, in which case I may come to you. It is true that my board & expences will probably exceed the expence of the journey, but then I shall suffer no interruption in my reading, which is absolutely necessary for me to renew the practice of my profession, and though you have an idea that no such thing as retirement is to be found here, I can assure you the contrary is the case, for I am confident that I have not passed a week of so complete solitude for many years— We are situated in a narrow lane at the foot of a hill, about a quarter of a mile from the great road. The house we at present occupy is but a single story in height; its foundation laid upon a very large rock, which overhangs a babling brook & murmuring rill, the sound of which united to those which now & then proceed from a few antient & venerable bull-frogs, grown hoarse by a frequent repetition of the same note, serves but to lull our troubled spirits or “to sooth our sleep.” Our cot is very humble, our farm is scant, consisting of nearly three fourths of an acre of ground, quite insufficient for the pasturage of a single Cow—still we enjoy rural felicity, by making tributary to our pleasures the more extensive, luxuriant & better improved farms of our neighbors. At the close of the day, we ramble in the fields & forrests of the vicinage—here we occasionally meet a straggling reaper a gleaner or a wood nymph—Some “Musidora” or “lovely young Lavinia,” “veil’d in a simple robe, their best attire.” The companions of my walks & sports are two young Students of medicine, natives of South Carolina & pupils of Dr: Rush. They are advanced beyond the period of Shop attendance and are pursuing their studies preparatory to graduation; I have found them hitherto very pleasant young men—possessing habits of stability application & fondness for books, rarely found in Southern Constitutions. Should the pestilence increase at Philadelphia, we shall have a large reinforcement of boarders, which will make this residence much less desirable than it is now. From the above description you will be able to form a judgement of my situation, and whether it be advisable to change it or continue in it— The position is said to be healthy.
          The Oration &ca: which were sent me afforded amusement. Lowell should have published his opinions five or six years ago, when it would have been a mark of courage to have advanced them— They

are not ill-timed even now, but at the period I mention, he would have been grossly insulted & abused by an open & public avowal of similar sentiments. After all these wonderful displays of courage & patriotism—I have always been & always shall be of opinion, that the John Adams’s were the only people in their right minds from the beginning, and were more instrumental in bringing the senses of Americans back to the standard whence they had deviated, than all the rest of the world put together. Publicola killed Tom Pain; Columbus & Barneveldt strangled Genet & gagged Jemmy Sully—and the Speeches from the Presidential chair—seconded by nervous answers to addresses, have confirmed & given stability to wavering minds, councils & speculations. The councils of the righteous have confounded the foolish, and it is a consolation to me when I think with confidence, that future errors of opinion are capable of being corrected by courage & perseverance. The courage of a Statesman is as often put to the proof as that of the Soldier in actual service, and many a one who would scorn to turn his back on a battery suddenly unmasked, would shrink from a public scrutiny of his political tenets & opinions.
          I am with the truest love & duty / Your Son
          
            T. B. Adams.
          
          
            P. S. Love to Shaw— I have his few lines of the 9th:, but have nothing to say in reply, at present. He is very good in sending me pamphlets & papers for which I am indebted beyond the capacity of recompense.
          
        